DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claim 4 is withdrawn in view of the newly discovered reference(s) to Fishelis, US 8800188.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hilde, US Patent Application Publication 20110061571 in view of Fishelis, US 8800188.
Regarding claim 1, Hilde teaches a concealable aesthetic tray unit comprising a backing plate (108,304); a holder portion (102,306) movably coupled to the backing plate (108,304), the holder portion (122,306) including an opening at (124) at the top end of the holder portion and a pocket (126) extending from the opening for receiving a placard card (112) (figure 2); a hinge (118) configured to hingedly couple the holder portion to the backing plate and a fastener (magnetic latch or VELCRO®, ¶0019) coupled to the backing plate (102,306) and configured to secure a portion of the holder portion (102,306) to the backing plate (102,306) to retain the placard card (112) in the pocket (126). Hilde also teaches the hinge (118) is coupled to the backing plate (102,306) at a bottom edge of the backing plate (figure 1).

    PNG
    media_image1.png
    367
    609
    media_image1.png
    Greyscale

Hilde does not teach the fastener configured to secure the top end of the holder portion to the backing plate.
Fishelis teaches a picture frame tray system comprising wall (not labeled); a holder portion (picture frame, 12) movably coupled to the wall, the holder portion (12) including a hinge (20) along the bottom edge of the holder portion (picture frame, 12) configured to hingedly couple the holder portion (12) to the wall and a fastener. The fastener comprising a metal material 24 secured to the back side of the holder portion (picture frame, 12) along the top edge of thereof and a corresponding magnet 26 secured to the wall such that when the holder portion (picture frame, 12) is rotated upward from the tray position to the displaying position, the metal material 24 contacts the magnet 26 thereby releasably securing the holder portion (picture frame, 12) in the displaying position.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to locate the fastener of the concealable aesthetic tray unit taught by Hilde near the top end of the holder portion as taught by Fishelis to provide a means to retain the tray in an upright portion and securely retain the upper portion of the tray in the display orientation.
Regarding claim 3, Hilde teaches the hinge (118) is coupled to the backing plate at a position opposed to the fastener.
Regarding claim 5, Hilde teaches the hinge (118) is coupled to the holder portion (102,306) at a bottom edge of the holder portion (102,306).
Regarding claim 6, Hilde teaches the hinge (118) provides for the placard holder (102,306) to move between a closed position (figure 2) where the placard card (112) is secured in the pocket (126) and an open position (figure 1) where the placard card (112) is removable from the pocket through the opening.
Regarding claim 10, Hilde teaches the pocket (126) of the holder portion (102,306) is sized retain more than one placard card. (Claim 5 suggest the holder portion (tray member) can hold more than one placard (aesthetic member)).
Regarding claim 11, Hilde teaches the holder portion includes two side folds (left and right side edges), each side fold extending along an opposed side of the holder portion to define the pocket.
Regarding claim 12, Hilde teaches the holder portion includes at least one bottom fold (bottom edge) extending between the side folds to define the pocket, the bottom fold being opposed to the opening.
Regarding claims 13-14, Hilde does not teach the holder portion and/or the backing plate made of aluminum.
However, since the applicant does not disclose that constructing the holder portion and/or the backing plate of aluminum solves any stated problem or is for any particular purpose, it appears that constructing the holder portion and/or the backing plate of the tray unit taught by Hilde would perform equally well. It would have been obvious to one having ordinary skill sin the art before the effective filing date of the claimed invention to construct the tray unit taught by Hilde of any suitable material to provide a durable and sturdy unit which can withstand damage.
Regarding claim 15, Hilde teaches the backing plate is configured to be mounted to a transportation vehicle. (¶0015).
Regarding claim 16, Hilde teaches the hinge (118) is configured to provide for the holder portion (102,306) to rotate about an axis parallel to a bottom edge of the backing plate (108,304) to provide for a user to insert a placard card (112) into the holder portion.
Regarding claim 17, Hilde teaches the hinge (118) is configured to provide for the holder portion (102,306) to rotate at least 180 degrees about the bottom edge of the backing plate (108,304) to provide for a user to insert a placard card (112) into the holder portion.
Regarding claim 18, Hilde teaches a concealable aesthetic tray unit and method of securing a placard card (aesthetic member 112) in a placard holder (102,306), the method comprising: inserting a placard card (112) into a holder portion (126) of a placard holder (102,306); rotating the holder portion (126) of the placard holder (102,306) towards a backing plate (108, 304) of the placard holder (102,306); and securing the holder portion (102,306) to the backing plate(108, 304) using fasteners (magnetic latch or VELCRO®, ¶0019) to retain the placard card (112) in the holder portion (102,306). Hilde also teaches rotating the holder portion (126) of the placard holder (102,306) towards the backing plate (108, 304) includes rotating the holder portion (126) of the placard holder (102,306) about a hinge (118) coupled to the holder portion (126) and the backing plate (108, 304). Hilde teaches securing the holder portion (126) to the backing plate (108, 304) includes securing the holder portion (126) to the backing plate (108, 304) by a fastener (magnetic latch or VELCRO®, ¶0019) positioned opposed to the hinge (118).
Hilde does not teach the fastener configured to secure the top end of the holder portion to the backing plate.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to locate the fastener of the concealable aesthetic tray unit taught by Hilde near the top end of the holder portion as taught by Fishelis to provide a means to retain the tray in an upright portion and securely retain the upper portion of the tray in the display orientation.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hilde, US Patent Application Publication 20110061571 in view of Fishelis, US 8800188 as applied to claim 1 above and in further view of Snyder, US Patent Application Publication 20160017554.
	Hilde does not teach the rivet for coupling the hinge to the backing plate and/or the holder portion.
Regarding claim 7-8, Hilde teaches the hinge 118 may take the form of a piano hinge with one portion of the hinge attached to the holder portion and a second portion of the hinge attached to the backing plate. Figure 1 clearly shows fasteners securing the hinge to the backing plate and holder portion. However, Hilde does not specially indicate the type of fastener. (See ¶0016 and figure 1).
Snyder teaches a piano hinge secured 4 attached to a top half portion 2 and a bottom half portion 3 by a piano hinge attaching means 4a which is at least one bolt, rivets, weld or adhesive. (See ¶0022s and figure 1-3).

    PNG
    media_image2.png
    461
    453
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill sin the art before the effective filing date of the claimed invention to substitute the fasteners taught by Hilde with rivets as taught by Snyder as a conventional fastener.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-8, and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The objection to the drawings under 37 CFR 1.83(a) is withdrawn since claim 9 is has been canceled.
The objection to the specification is withdrawn. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631